DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Fig. 7 is not a black and white line drawing and converting it to a black and white drawing renders it unreadable and consequently it cannot communicate the Applicant’s invention. See pub. no. 20210187347. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18, 21, 27 and 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuehne et al. (pub. no. 20120238921).
Regarding claim 1, Kuehne discloses a method of calibrating an unweighting system for a user, comprising: coupling a user to an unweighting system (“In some embodiments, as described generally above, the DAP system may include sensors for measuring the weight or load exerted in the chamber. For example, as shown in FIG. 1A, chamber load sensors 143 may be placed inside and on the bottom of the chamber 102. While the user is in the chamber 102, the chamber load sensor 143 measures the weight of the load supported by the chamber 102. In other variations, there are multiple chamber load sensors 143 present. These sensors may be placed on a bottom surface of the chamber 102 such as on the exercise device (e.g. treadmill) or on the base or platform 108 of the DAP system such that the load sensors 143 can measure the weight of the user supported by the chamber 102. In other variations, the load sensors 143 may be placed under the exercise device such as under the belt of a treadmill so that when a user is on the exercise device, the load sensor 143 measures the weight of the user applied to the device. In further variations, the load sensor 145 may be part of the user seal 104. For example, the sensor 145 may be attached to a frame supporting the user seal 104. The sensor 145 may measure the weight of the user supported by the chamber 102 while the chamber 102 is sealed”, [0112]); 

unweighting the user using the unweighting system to an initial unweighting condition; obtaining electronic signals from a first load cell and a second load cell for the user at the initial unweighting condition; increasing the amount of unweighting of the user to a first unweighting level above the initial unweighting condition; obtaining electronic signals from the first load cell and the second load cell for the user at the first unweighting level above the initial unweighting condition; increasing the amount of unweighting of the user to a second unweighting level above the initial unweighting condition; obtaining electronic signals from the first load cell and the second load cell for the user at the second unweighting level above the initial unweighting condition; increasing the amount of unweighting of the user to a third unweighting level above the initial unweighting condition; obtaining electronic signals from the first load cell and the second load cell for the user at the third unweighting level above the initial unweighting condition (“The control panel 118 may also be used to initiate or perform one or more calibration procedures. Various examples of calibration procedures that may be used are described in International Patent Appl. Serial Nos. PCT/US2006/038591 and PCT/US2008/011832, which were previously incorporated by reference in their entirety. Briefly, the pressure control system 103 may apply a series or range of pressures (or airflow rates) to a user sealed to the DAP system 100 while measuring the corresponding weight or ground reaction force of the user. The weight of the user may be measured by any number of load sensors in the DAP system and/or access assist device, for example, load sensors 145 in the base of the DAP system may provide the weight of user exerted in the chamber 102 and load sensor 141 can provide the weight of the user supported by the access assist device. In embodiments where the user's weight is apportioned among different load sensors, the total weight of the user is the sum of the load measured by the load sensors at each pressure point”, [0116]); 

and generating a user specific calibration curve for unweighting the user based on the electronic signals from the first load cell and the second load cell for the user at the initial unweighting condition and including the first, the second, and the third unweighting levels above the initial unweighting condition (“Based upon the paired values of pressure and corresponding weight, the pressure control system can generate a calibrated interrelationship between pressure and the relative weight of a user, as expressed as a percentage of normal body weight or gravity. In some examples, the series or range of pressures may be a fixed or predetermined series or range, e.g., the weight of the user is measured for each chamber pressure from X mm Hg to Y mm Hg in increments of Z mm Hg (any unit of pressure may be used). X may be in the range of about 0 to about 100 or more, sometimes about 0 to about 50, and other times about 10 to about 30. Y may be in the range of about 40 to about 150 or more, sometimes about 50 to about 100, and other times about 60 to about 80. Z may be in the range of about 1 to about 30 or more, sometimes about 5 to about 20 and other times about 10 to about 15. The fixed or predetermined series or range may be dependent or independent of the user's weight or mass, and/or other factors such as the user's height or the elevation above sea level. In one specific example, a user's baseline weight is measured at atmospheric pressure and then X, Y and/or Z are determined based upon the measured weight”, [0117]).
Regarding claim 2, Kuehne discloses controlling operation of the unweighting system during an unweighting session for the user wherein the operation of the unweighting system is controlled based on the generated user specific calibration curve ([0117]).
Regarding claim 3, Kuehne discloses a weight of the user obtained during the initial unweighting condition is within 10 pounds of a user weight measurement taken outside of the unweighting system ([0117]).
Regarding claim 4, Kuehne discloses a weight of the user obtained during the initial unweighting condition is within 5 pounds of a user weight measurement taken outside of the unweighting system ([0117]).
Regarding claim 5, Kuehne discloses a weight of the user obtained during the initial unweighting condition is within 1 pound of a user weight measurement taken outside of the unweighting system ([0117]).
Regarding claim 6, Kuehne discloses the difference between the level of unweighting in the initial unweighting condition and the first unweighting level, the second unweighting level, and the third unweighting level is a uniform change in unweighting amount between each level ([0117]).
Regarding claim 7, Kuehne discloses performing additional steps of increasing the amount of unweighting of the user to an additional unweighting level above the initial unweighting condition and obtaining electronic signals from the first load cell and the second load cell for the user at each of the additional steps of increasing the amount of unweighting until the amount of unweighting of the user reaching an unweighting level of 50% unweighting of the user before the generating step ([0117]).
Regarding claim 8, Kuehne discloses performing additional steps of increasing the amount of unweighting of the user to an additional unweighting level above the initial unweighting condition and obtaining electronic signals from the first load cell and the second load cell for the user at each of the additional steps of increasing the amount of unweighting until the amount of unweighting of the user reaches an unweighting level of 40% unweighting of the user before the generating step ([0117]).
Regarding claim 9, Kuehne discloses performing additional steps of increasing the amount of unweighting of the user to an additional unweighting level above the initial unweighting condition and obtaining electronic signals from the first load cell and the second load cell for the user at each of the additional steps of increasing the amount of unweighting until the amount of unweighting of the user reaching an unweighting level of 30% unweighting of the user before the generating step ([0117]).
Regarding claim 10, Kuehne discloses performing additional steps of increasing the amount of unweighting of the user to an additional unweighting level above the initial unweighting condition and obtaining electronic signals from the first load cell and the second load cell for the user at each of the additional steps of increasing the amount of unweighting until the amount of unweighting of the user reaching an unweighting level of 25% unweighting of the user before the generating step ([0117]).
Regarding claim 11, Kuehne discloses the unweighting system is a differential air pressure system or a mechanical unweighting system ([0112]).
Regarding claim 12, Kuehne discloses the unweighting system is a differential air pressure system and the initial unweighting condition is obtained when the differential air pressure chamber is inflated completely ([0117]).
Regarding claim 13, Kuehne discloses the unweighting system is a differential air pressure system and the initial unweighting condition is provided by inflating a differential air pressure chamber to a pressure of 60 mm water ([0117]).
Regarding claim 14, Kuehne discloses generating a user specific calibration curve for unweighting the user is based on a piecewise linear operation of the unweighting levels and the obtained load cell signals (“ In other variations, as shown in flowchart FIG. 1B, the DAP system may be calibrated by applying pressure to the portion of the user's body in the chamber by inflating the chamber at a predetermined pressure. The weight of the individual is then measured (for example as the sum total of the load sensors present in the DAP system). The measured weight from the load sensors may be directly communicated to the processor, which then can generate a weight-pressure relationship for the user. In some embodiments, the relationship between pressure and weight is generated by interpolating the measured values and predetermined pressure values across the full operating pressure range of the system. Multiple measured points may be desirable in the event of non-linear relationship generated during the calibration process”, [0119]).
Regarding claim 15, Kuehne discloses the uniform level of change occurs in increments of 10, 15, or 20 mm H20 ([0117]).
Regarding claim 16, Kuehne discloses obtaining electronic signals from a third load cell and a fourth load cell ([0112] and Fig. 1A, 143).
Regarding claim 17, Kuehne discloses a method of calibrating a differential air pressure unweighting system for a user, comprising: coupling a user to a chamber of the differential air pressure system ([0112]); 

increasing the pressure in the chamber to an initial unweighting condition; obtaining electronic signals from a first load cell and a second load cell of the differential air pressure unweighting system for the user at the initial unweighting condition; increasing the pressure in the chamber in successive increments to unweight the user to a plurality of unweighting levels; obtaining electronic signals from the first load cell and the second load cell for the user at each successive unweighting increment level of the plurality of unweighting levels ([0116]); 

generating a user specific differential air pressure calibration curve for unweighting the user based on the electronic signals obtained at the initial unweighting condition and each of the successive unweighting increments; and operating the differential air pressure system to unweight the user using the user specific differential air pressure calibration curve ([0117]).
Regarding claim 18, Kuehne discloses the last of the unweighting levels used in generating the user specific differential air pressure calibration curve is collected at a 50% unweighting level or at a 40% unweighting level, or at a 30% unweighting level ([0117]).
Regarding claim 21, Kuehne discloses the difference in unweighting level between each one of the successive unweighting levels is 1% unweighting, 0.5% unweighting, 0.2% unweighting or 0.01% unweighting ([0117]).
Regarding claim 27, Kuehne discloses generating a user specific calibration curve for unweighting the user is based on a piecewise linear operation of the unweighting levels and the obtained load cell signals ([0119]).
Regarding claim 28, Kuehne discloses the successive increments are one of 5, 10, 15, 20, 25, 30, 35 or 40 mm H20 ([0117]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715